451 F.2d 598
William M. HOLLAND, Jr., et al., Plaintiffs-Appellees,v.The BOARD OF PUBLIC INSTRUCTION OF PALM BEACH COUNTY,FLORIDA, etc., et al., Defendants-Appellees,James L. Barnette, Jr., et al., Intervenor-Appellant.
No. 71-3072.
United States Court of Appeals,Fifth Circuit.
Dec. 6, 1971.

Herbert P. Benn, West Palm Beach, Fla., John D. Ayers, Jr., Boca Raton, Fla., for intervenor-appellant.
William M. Holland, West Palm Beach, Fla., Michael E. Jackson, James M. Gann, Jackson & Jackson, Palm Beach, Fla., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
Having given consideration to the record and the briefs filed by the parties, this court is of the opinion that the district court did not abuse its discretion in denying intervenor-appellant's motion to intervene.  St. Helena Parish School Board v. Hall, 287 F.2d 376 (5th Cir., 1961), cert. denied, 368 U.S. 830, 82 S.Ct. 52, 7 L.Ed.2d 33; United States v. Carroll County Bd. of Ed., 427 F.2d 141 (5th Cir., 1970).


2
Affirmed.